          Case 1:20-cr-00080-LTS Document 23
                                          24 Filed 03/05/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 5, 2021


The Honorable Laura Taylor Swain
United States District Court                              0(02(1'256('
500 Pearl Street
New York, New York 10007

       Re:     United States v. Rui Cai, 20-cr-80 (LTS)

Dear Judge Swain:

         The defendant, through his attorney, has informed the Government that he intends to plead
guilty, pursuant to a written plea agreement in the above-captioned case. The parties respectfully
request that the Court schedule a change-of-plea hearing for March 24, 2021 at 2 p.m. The
defendant, through his attorney, has consented to the change-of-plea hearing occurring remotely,
in light of the pandemic.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                by:
                                                      Thomas S. Burnett
                                                      Assistant United States Attorney
                                                      (212) 637-1064



  7KHVFKHGXOLQJUHTXHVWLVJUDQWHG'(UHVROYHG
  6225'(5('
  V/DXUD7D\ORU6ZDLQ86'-
